SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended30 April, 2014 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction inOwn Sharesdated 01April 2014 Exhibit 1.2 Director/PDMR Shareholding dated 01April 2014 Exhibit 1.3 Transaction in Own Shares dated 02April 2014 Exhibit 1.4 Director/PDMR Shareholding dated 02April 2014 Exhibit 1.5 Transaction Own Shares dated 03April 2014 Exhibit 1.6 Transaction Own Shares dated 04April 2014 Exhibit 1.7 Director Declaration dated04April 2014 Exhibit 1.8 Director/PDMR Shareholding dated04April 2014 Exhibit 1.9 Transaction in Own Shares dated07April 2014 Exhibit 1.10 Transaction in Own Shares dated08April 2014 Exhibit 1.11 Transaction in Own Shares dated09April 2014 Exhibit 1.12 Transaction in Own Shares dated10April 2014 Exhibit 1.13 Director/PDMR Shareholding dated10April 2014 Exhibit 1.14 Transaction in Own Shares dated11April 2014 Exhibit 1.15 Items of special business dated11April 2014 Exhibit 1.16 Transaction in Own Shares dated14April 2014 Exhibit 1.17 Transaction in Own Shares dated15April 2014 Exhibit 1.18 Transaction in Own Shares dated16April 2014 Exhibit 1.19
